DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10351939 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
In view of the accepted terminal disclaimer, the rejection of instant claims on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US 10351939 B2 has been withdrawn.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between groups of inventions , as set forth in the Office action mailed on 07/19/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/19/2019 is partially withdrawn.  Claim 4 , directed to a rod material or a sheet material, which is formed from the Cu-Al-Mn- based alloy material, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 5-11, directed to I) an invention of a Cu-AI-Mn-based alloy material, II) a rod material or a sheet material formed from the Cu-AI-Mn-based alloy material with inventions I and II being directed to a Species B having a Cu-AI-Mn-based alloy material having stress and strain values differences of 50 Mpa or less and 2.0% or less respectively and III) a method of producing a Cu-AI-Mn-based alloy material wherein the  withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 5-11 directed to inventions and a species non-elected without traverse.  Accordingly, claims 5-11 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please CANCEL claims 5-11.


Allowable Subject Matter
Claims 1, 2 and 4 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Instant claims, namely independent claim 1, require(s) a Cu-Al-Mn-based alloy material wherein the constituent elements have specific compositional ranges with a shape that is elongated in the working direction, in which the working direction is the rolling direction or the wire-drawing direction. Further, the claims require limiting crystal grains X to 15% or less and further requiring the presence of crystal grains Y’ in an amount of 85% or more.
The prior office action identified indefinite issues and nonstatutory double patenting rejections. In response, Applicant amended instant claims to particularly point out and distinctly claim the subject matter. In addition, Applicant filed a terminal disclaimer on 02/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10351939 B2. Therefore, the rejections as stated in the prior actions have been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733